Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2022 has been entered.
Response to Amendment
Claims 1, 14, 17, 24, 37 and 40-47 are currently amended. Claims 1-47 are pending. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 17, 24, 40 and 47 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner relies on JP 2014186650 A to Hitoshi et al., hereinafter, “Hitoshi” to teach the amended claim limitations and current prior art US 2019/0377959 A1 to Marano et al., hereinafter, “Marano” [0022] teaches receive notifications regarding the images, such as if all passengers have boarded or exited an aircraft. (disembark the aircraft)
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 9-20, 23-27, 30, and 32-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0377959 A1 to Marano et al., hereinafter, “Marano” in view of JP 2014186650 A to Hitoshi et al., hereinafter, “Hitoshi”.
Claim 1. A method for monitoring traffic for an aircraft, the method comprising: receiving, by a computer system, images from a sensor system positioned to monitor movement of human beings relative to the aircraft; Marano [Abstract] teaches a method for detecting objects in traffic flow includes identifying a location of a first camera and a second camera. The method includes determining a traffic flow direction. The method includes receiving a first image set captured by the first camera and a second image set captured by the second camera. The method includes identifying an object of a first object type in the first image set based on the location of the first camera and the traffic flow direction.

Marano [0022] teaches the images may be used for detecting people or objects and counting people or objects that move along a direction of traffic flow of the people or objects.

Marano [0042] teaches the first camera 402 and the second camera 404 may be positioned a predetermined distance apart from each other. For example, the first camera 402 and the second camera 404 may be positioned within a corridor (e.g., a jetway between an airport terminal and aircraft) or at a place where objects or people move along a common path or in a common direction (e.g., in a single-file configuration or a relatively single-file configuration).

identifying, by the computer system, a set of the human beings in the images; 
Marano [0061] teaches the processor may identify one or more objects of a second object type from the second set of one or more images based on the location of the second camera 404 and the traffic flow direction 416.

Marano [0062] teaches at step 515, the processor records the object of the first object type as a single incremented count in a first object type queue and records the object of the second object type as a single incremented count in a second object type queue. Examiner understands the first object type to be human beings (Marano [0066]). 
Marano [0063] teaches the processor may continue to receive subsequent images of the first set of one or more images (e.g. from the first camera 402) and the processor will continue to identify images of the first object of the first object type and assign the first tag to each of those images. When a subsequent image of the first set of images (determined based on the time stamps of each of the images) no longer contains an image of the first object of the first object type, the processor can record a single incremented count of one object of the first object type that is accumulated in a queue designated for the objects of the first object type to record a number of objects of the first object type that have moved through the line 410. The processor may also include a time stamp attached to and indicating when each of the objects of the first object type are recorded.
Marano [0066] teaches At step 517, the processor generates for display on a display screen a current accumulated count from the first object type queue and a current accumulated count from the second object type queue. For example, the processor may have identified a plurality of images of different objects of the first object type (e.g., people) in images of the first set of one or more images,
determining, by the computer system, the movement of the set of the human beings relative to the aircraft using the images; Marano [0061] teaches the processor may identify one or more objects of a second object type from the second set of one or more images based on the location of the second camera 404 and the traffic flow direction 416.

Marano [0066] teaches at step 517, the processor generates for display on a display screen a current accumulated count from the first object type queue and a current accumulated count from the second object type queue. For example, the processor may have identified a plurality of images of different objects of the first object type (e.g., people) in images of the first set of one or more images, assigned a different tag to each object of the first object type, and recorded each object of the first object type (or tag assigned to each object of the first object type) as a single increment count in a queue associated with the first object type. When, for example, the processor stops receiving images of the first set of one or more images (e.g., from the first camera 402) or after a period of time from when the processor began receiving images of the first set of one or more images (e.g., from the first camera 402), the processor may transmit the total count of objects of the first object type recorded in the queue associated with the first object type to the electronic device 408 for display and reporting. Providing the total count of objects of a first object type (e.g., people) may help determine how many objects of the same object type (e.g., people) have exited from or entered on to a transport vehicle such as a buss, a train, or an aircraft.

determining, by the computer system, a count of the human beings in the aircraft based on the movement determined for the set of the human beings; Marano [0066] teaches at step 517, the processor generates for display on a display screen a current accumulated count from the first object type queue and a current accumulated count from the second object type queue. For example, the processor may have identified a plurality of images of different objects of the first object type (e.g., people) in images of the first set of one or more images, assigned a different tag to each object of the first object type, and recorded each object of the first object type (or tag assigned to each object of the first object type) as a single increment count in a queue associated with the first object type. When, for example, the processor stops receiving images of the first set of one or more images (e.g., from the first camera 402) or after a period of time from when the processor began receiving images of the first set of one or more images (e.g., from the first camera 402), the processor may transmit the total count of objects of the first object type recorded in the queue associated with the first object type to the electronic device 408 for display and reporting. Providing the total count of objects of a first object type (e.g., people) may help determine how many objects of the same object type (e.g., people) have exited from or entered on to a transport vehicle such as a buss, a train, or an aircraft. Providing the total count of objects of a first object type (e.g., people) may help determine how many objects of the same object type (e.g., people) have exited from or entered into a room such as a theatre, conference hall, or stadium. Additionally, or alternatively, a current accumulated count from the first object type queue and a current accumulated count from the second object type queue may be transmitted to a data storage unit (e.g., the persistent storage 212 illustrated in FIG. 2) for storage and use with one or more analytical models (e.g., one or more analytical models for display).

and performing, by the computer system, a set of actions based on the count of the human beings in the aircraft.  Marano [0022] teaches the tablet computer 114 may be used by transit personnel to view images taken by the one or more image capturing devices 116, and receive notifications regarding the images, such as if all passengers have boarded or exited an aircraft.

Marano [0066] teaches At step 517, the processor generates for display on a display screen a current accumulated count from the first object type queue and a current accumulated count from the second object type queue. For example, the processor may have identified a plurality of images of different objects of the first object type (e.g., people) in images of the first set of one or more images, assigned a different tag to each object of the first object type, and recorded each object of the first object type (or tag assigned to each object of the first object type) as a single increment count in a queue associated with the first object type. .... Providing the total count of objects of a first object type (e.g., people) may help determine how many objects of the same object type (e.g., people) have exited from or entered on to a transport vehicle such as a buss, a train, or an aircraft…

Marano fails to explicitly teach the set of actions comprises determining an identity of a particular human being in the set of human beings identified in the images, Hitoshi, in the field of person detection, teaches wherein the set of actions comprises determining an identity of a particular human being in the set of human beings identified in the images. Hitoshi [page 3] teaches according to a fourth aspect of the present invention, the terminal device includes a microphone that collects an audio signal, and a communication unit that transmits the collected audio data to the passenger detection device. The passenger detection device includes the communication unit. A speaker is provided for outputting audio data received from the TV.In the invention of claim 4, each passenger detection device is provided with a speaker, and the voice of the operator is broadcast from the speaker of the passenger detection device at a short distance from the specific passenger, thereby pinpointing the specific passenger. You can make a call at.According to a fifth aspect of the present invention, the passenger detection device includes a passenger tracking unit that tracks the image of the specific passenger determined by the matching unit, and the passenger tracking unit adds a marker image to the person image being tracked. It is characterized by combining. In the invention of claim 5, since the marker image is synthesized with the image of the specific passenger found, the specific passenger and other passengers can be visually distinguished.
wherein the particular human is identified as a passenger, wherein the set of actions further comprises at least one of: indicating the passenger should have boarded the aircraft but has not boarded the aircraft, or indicating the passenger should have boarded the aircraft and has boarded the aircraft. Hitoshi [page 2] teaches the detection area is a closed area having an entrance and a boarding gate as an exit. An information reading device is installed at the entrance of the detection area, and a plurality of passenger detection devices are installed in the detection area. When the passenger enters the detection area, the information reading means of the information reading device reads boarding pass information including information on the transportation means from the boarding pass, and the reading camera of the information reading device takes an appearance image of the passenger. Information acquired by the information reading device is registered in the passenger database. When detecting a specific passenger, first, the central processing unit extracts information on the transportation means on which the specific passenger is boarded from the passenger database, and extracts operation information about the extracted transportation means from the operation database. Subsequently, the central processing unit selects a passenger detection device that detects a passenger from a plurality of passenger detection devices installed in the detection area, based on the extracted operation information about the transportation means. The passenger detection device selected by the central processing unit determines that the specific passenger has been found when the feature data extracted from the person photographed by the detection camera matches the initial feature data of the specific passenger. 

Hitoshi [page 4] teaches a system configuration of a passenger detection system according to an embodiment of the present invention will be described. A passenger detection system is a system for efficiently finding passengers in a restricted area when a passenger in a predetermined detection area such as a restricted area has not boarded at the departure time of an aircraft scheduled to be boarded.

Hitoshi [page 22] teaches the passenger data registered in the passenger DB 123 may store a boarding flag indicating completion of boarding. Here, the boarding flag is a flag indicating that the passenger has boarded. Whether or not the boarding is completed is recorded by setting a boarding flag in the data of passengers who have already boarded, and setting no boarding flag in the data of passengers who have not boarded.For example, the detection target person data extraction unit 109 extracts all passenger data that matches the detection target person data from the DB device 120. When the boarding flag is set, a message to that effect is transmitted to the terminal device, and a process of excluding the passenger from the detection target by the passenger detection device 30 is performed. Passengers who do not have a boarding flag are subject to detection by the passenger detection device 30.By registering the boarding flag in the passenger DB 123, when only the flight name is specified as the detection target person data, all the passengers who have not boarded among all the passengers boarding the flight are to be detected.

It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify and combine the teachings of Marano and Hitoshi. Hitoshi teaches distinguishes a passenger from among a plurality of other passengers. Therefore it would have been obvious to one or ordinary skill in the art at the time of the invention to modify Marano teaching of object detection with Hitoshi  teaching because it identifying a specific (target) passenger and efficient search of a passenger. (Hitoshi [page 1]

Claim 2. Marano further teaches further comprising: identifying, by the computer system, a set of objects associated with the set of the human beings using the images. Marano [0003] teaches in transit systems, such as in airports, turn time is a major contributor to on-time performance. The time it takes for people and baggage to move between destinations, and the locations of people and baggage at any given time, has an impact on turn time. The locations of people and baggage also are significant for transit system security.

Claim 3. Marano further teaches further comprising: determining, by the computer system, the count of objects in the aircraft based on the movement determined for the set of objects. Marano [0005] teaches the method includes identifying, by at least one processor, a location of a first camera and a location of a second camera. The method also includes determining, by the at least one processor, a traffic flow direction. The method further includes receiving, by the at least one processor, a first image set captured by the first camera and a second image set captured by the second camera. In addition, the method includes identifying, by the at least one processor, an object of a first object type in the first image set based on the location of the first camera and the traffic flow direction. The method includes identifying, by the at least one processor, an object of a second object type in the second image set based on the location of the second camera and the traffic flow direction. The method also includes recording, by the at least one processor, the object of the first object type as a single incremented count in a first object type queue and the object of the second object type as a single incremented count in a second object type queue.

Marano [0022] teaches the images may be used for detecting people or objects and counting people or objects that move along a direction of traffic flow of the people or objects. In some embodiments, the one or more image capturing devices 116 may be included as at least a part of one of the other devices 106, 108, 112, or 114. The other devices 106, 108, 112, or 114 may be used for monitoring information received from the one or more image capturing devices 116, or from the server(s) 104. For example, the tablet computer 114 may be used by transit personnel to view images taken by the one or more image capturing devices 116, and receive notifications regarding the images, such as if all passengers have boarded or exited an aircraft. Any other or additional client devices could also be used in the detection system 100.

Claim 4. Marano further teaches wherein performing, by the computer system, the set of actions based on the movement determined for the set of the human beings comprises: 45Docket No. 19-1985-US-NP performing, by the computer system, the set of actions based on the movement determined for at least one of the set of the human beings or the set of objects.  Marano [0022] teaches the images may be used for detecting people or objects and counting people or objects that move along a direction of traffic flow of the people or objects. In some embodiments, the one or more image capturing devices 116 may be included as at least a part of one of the other devices 106, 108, 112, or 114. The other devices 106, 108, 112, or 114 may be used for monitoring information received from the one or more image capturing devices 116, or from the server(s) 104. For example, the tablet computer 114 may be used by transit personnel to view images taken by the one or more image capturing devices 116, and receive notifications regarding the images, such as if all passengers have boarded or exited an aircraft. Any other or additional client devices could also be used in the detection system 100.

Claim 7. Marano further teaches further comprising: determining, by the computer system, a set of identities for the set of the human beings in the images based at least on one of a type of motion identified for objects in the images, object features, or template comparison. Marano [0062] teaches at step 515, the processor records the object of the first object type as a single incremented count in a first object type queue and records the object of the second object type as a single incremented count in a second object type queue. For example, upon detecting an image of a first object of a first object type (e.g., a person) in a first image of the first set of one or more images, the processor may assign a first tag (such as an anonymous tag) or a unique identification ( ID) (such as a unique anonymous ID) to the image of the first object of the first object type in the first image of the first set of images. The processor may associate one or more pixels with the first object of the first object type in the first image. When the processor receives a second image of the first set of one or more images, the processor may identify an image of the first object of the first object type in the second image of the first set of one or more images based on the previously assigned pixels from the first image and assign the same first tag to the image of the first object of the first object type in the second image of the first set of one or more images. For example, the processor may determine that one or more other objects in the second image may have shifted occupied pixels a same or similar amount of pixels in a same or similar direction between the first image and the second image. The processor may compare the shift in occupied pixels of the one or more objects between the first image and the second image and map an object in the second image to the first object of the first object type in the first image based on the shift. The processor may assign the same tag or unique ID to the first object of the first object type in the second image of the first set of one or more images based on mapping the first object in the second image to the first object in the first image.

Marano [0066] teaches At step 517, the processor generates for display on a display screen a current accumulated count from the first object type queue and a current accumulated count from the second object type queue. For example, the processor may have identified a plurality of images of different objects of the first object type (e.g., people) in images of the first set of one or more images, assigned a different tag to each object of the first object type, and recorded each object of the first object type (or tag assigned to each object of the first object type) as a single increment count in a queue associated with the first object type. .... Providing the total count of objects of a first object type (e.g., people) may help determine how many objects of the same object type (e.g., people) have exited from or entered on to a transport vehicle such as a buss, a train, or an aircraft…

Marano [0067] teaches as another example, the processor may have identified a plurality of images of different objects of the second object type (e.g., suitcases) in images of the second set of one or more images, assigned a different tag to each object of the second object type, and recorded each object of the second object type (or tag assigned to each object of the second object type) as a single increment count in a queue associated with the second object type.

Claim 9. Marano further teaches wherein identifying, by the computer system, the set of the human beings in the images comprises:46Docket No. 19-1985-US-NP identifying a number of passengers from the set of the human beings.  Marano [0062] teaches at step 515, the processor records the object of the first object type as a single incremented count in a first object type queue and records the object of the second object type as a single incremented count in a second object type queue. For example, upon detecting an image of a first object of a first object type (e.g., a person) in a first image of the first set of one or more images, the processor may assign a first tag (such as an anonymous tag) or a unique identification ( ID) (such as a unique anonymous ID) to the image of the first object of the first object type in the first image of the first set of images. The processor may associate one or more pixels with the first object of the first object type in the first image. When the processor receives a second image of the first set of one or more images, the processor may identify an image of the first object of the first object type in the second image of the first set of one or more images based on the previously assigned pixels from the first image and assign the same first tag to the image of the first object of the first object type in the second image of the first set of one or more images. For example, the processor may determine that one or more other objects in the second image may have shifted occupied pixels a same or similar amount of pixels in a same or similar direction between the first image and the second image. The processor may compare the shift in occupied pixels of the one or more objects between the first image and the second image and map an object in the second image to the first object of the first object type in the first image based on the shift. The processor may assign the same tag or unique ID to the first object of the first object type in the second image of the first set of one or more images based on mapping the first object in the second image to the first object in the first image.

Marano [0066] teaches At step 517, the processor generates for display on a display screen a current accumulated count from the first object type queue and a current accumulated count from the second object type queue. For example, the processor may have identified a plurality of images of different objects of the first object type (e.g., people) in images of the first set of one or more images, assigned a different tag to each object of the first object type, and recorded each object of the first object type (or tag assigned to each object of the first object type) as a single increment count in a queue associated with the first object type. .... Providing the total count of objects of a first object type (e.g., people) may help determine how many objects of the same object type (e.g., people) have exited from or entered on to a transport vehicle such as a buss, a train, or an aircraft…

Marano [0067] teaches as another example, the processor may have identified a plurality of images of different objects of the second object type (e.g., suitcases) in images of the second set of one or more images, assigned a different tag to each object of the second object type, and recorded each object of the second object type (or tag assigned to each object of the second object type) as a single increment count in a queue associated with the second object type.

Claim 10. Marano further teaches wherein identifying, by the computer system, the set of the human beings in the images comprises: determining a set of identities for the set of the human beings.  Marano [0062] teaches at step 515, the processor records the object of the first object type as a single incremented count in a first object type queue and records the object of the second object type as a single incremented count in a second object type queue. For example, upon detecting an image of a first object of a first object type (e.g., a person) in a first image of the first set of one or more images, the processor may assign a first tag (such as an anonymous tag) or a unique identification ( ID) (such as a unique anonymous ID) to the image of the first object of the first object type in the first image of the first set of images. The processor may associate one or more pixels with the first object of the first object type in the first image. When the processor receives a second image of the first set of one or more images, the processor may identify an image of the first object of the first object type in the second image of the first set of one or more images based on the previously assigned pixels from the first image and assign the same first tag to the image of the first object of the first object type in the second image of the first set of one or more images. For example, the processor may determine that one or more other objects in the second image may have shifted occupied pixels a same or similar amount of pixels in a same or similar direction between the first image and the second image. The processor may compare the shift in occupied pixels of the one or more objects between the first image and the second image and map an object in the second image to the first object of the first object type in the first image based on the shift. The processor may assign the same tag or unique ID to the first object of the first object type in the second image of the first set of one or more images based on mapping the first object in the second image to the first object in the first image.

Marano [0066] teaches At step 517, the processor generates for display on a display screen a current accumulated count from the first object type queue and a current accumulated count from the second object type queue. For example, the processor may have identified a plurality of images of different objects of the first object type (e.g., people) in images of the first set of one or more images, assigned a different tag to each object of the first object type, and recorded each object of the first object type (or tag assigned to each object of the first object type) as a single increment count in a queue associated with the first object type. .... Providing the total count of objects of a first object type (e.g., people) may help determine how many objects of the same object type (e.g., people) have exited from or entered on to a transport vehicle such as a buss, a train, or an aircraft…

Marano [0067] teaches as another example, the processor may have identified a plurality of images of different objects of the second object type (e.g., suitcases) in images of the second set of one or more images, assigned a different tag to each object of the second object type, and recorded each object of the second object type (or tag assigned to each object of the second object type) as a single increment count in a queue associated with the second object type.

Claim 11. Marano further teaches wherein determining, by the computer system, the count of the human beings in the aircraft based on the movement determined for the set of the human beings comprises: determining, by the computer system, how many of the human beings are in the aircraft based on the movement determined for the set of the human beings after at least one of boarding the aircraft, deplaning the aircraft, closing an aircraft door after deplaning, leaving a departure gate, performing a partial deboarding of the aircraft, taking off, or landing.  Marano [0022] teaches the images may be used for detecting people or objects and counting people or objects that move along a direction of traffic flow of the people or objects. In some embodiments, the one or more image capturing devices 116 may be included as at least a part of one of the other devices 106, 108, 112, or 114. The other devices 106, 108, 112, or 114 may be used for monitoring information received from the one or more image capturing devices 116, or from the server(s) 104. For example, the tablet computer 114 may be used by transit personnel to view images taken by the one or more image capturing devices 116, and receive notifications regarding the images, such as if all passengers have boarded or exited an aircraft. 

Marano [0066] teaches at step 517, the processor generates for display on a display screen a current accumulated count from the first object type queue and a current accumulated count from the second object type queue. For example, the processor may have identified a plurality of images of different objects of the first object type (e.g., people) in images of the first set of one or more images, assigned a different tag to each object of the first object type, and recorded each object of the first object type (or tag assigned to each object of the first object type) as a single increment count in a queue associated with the first object type. When, for example, the processor stops receiving images of the first set of one or more images (e.g., from the first camera 402) or after a period of time from when the processor began receiving images of the first set of one or more images (e.g., from the first camera 402), the processor may transmit the total count of objects of the first object type recorded in the queue associated with the first object type to the electronic device 408 for display and reporting. Providing the total count of objects of a first object type (e.g., people) may help determine how many objects of the same object type (e.g., people) have exited from or entered on to a transport vehicle such as a buss, a train, or an aircraft.

Claim 12. Marano further teaches wherein determining, by the computer system, how many of the objects are in the aircraft based on the movement determined for the set of objects comprises: determining, by the computer system, how many of the objects are in the aircraft based on the movement determined for the set of objects after at least one of boarding the aircraft, deplaning the aircraft, closing an aircraft door after deplaning, leaving a departure gate, performing a partial deboarding of the aircraft, taking off, or landing.  Marano [0022] teaches the images may be used for detecting people or objects and counting people or objects that move along a direction of traffic flow of the people or objects. In some embodiments, the one or more image capturing devices 116 may be included as at least a part of one of the other devices 106, 108, 112, or 114. The other devices 106, 108, 112, or 114 may be used for monitoring information received from the one or more image capturing devices 116, or from the server(s) 104. For example, the tablet computer 114 may be used by transit personnel to view images taken by the one or more image capturing devices 116, and receive notifications regarding the images, such as if all passengers have boarded or exited an aircraft. 

Marano [0066] teaches at step 517, the processor generates for display on a display screen a current accumulated count from the first object type queue and a current accumulated count from the second object type queue. For example, the processor may have identified a plurality of images of different objects of the first object type (e.g., people) in images of the first set of one or more images, assigned a different tag to each object of the first object type, and recorded each object of the first object type (or tag assigned to each object of the first object type) as a single increment count in a queue associated with the first object type. When, for example, the processor stops receiving images of the first set of one or more images (e.g., from the first camera 402) or after a period of time from when the processor began receiving images of the first set of one or more images (e.g., from the first camera 402), the processor may transmit the total count of objects of the first object type recorded in the queue associated with the first object type to the electronic device 408 for display and reporting. Providing the total count of objects of a first object type (e.g., people) may help determine how many objects of the same object type (e.g., people) have exited from or entered on to a transport vehicle such as a buss, a train, or an aircraft.

Claim 13. Marano further teaches wherein the sensor system comprises sensors located in at least one of a passenger cabin, an aircraft doorway, a bulkhead, a sidewall of the aircraft, a jetway, a floor of the aircraft, a galley, a lavatory, a passenger comfort unit, a passenger boarding bridge doorway, a cargo hold, a gate at an airport, a jet bridge, or a passenger boarding bridge. Marano [0042] teaches the first camera 402 and the second camera 404 may be positioned a predetermined distance apart from each other. For example, the first camera 402 and the second camera 404 may be positioned within a corridor (e.g., a jetway between an airport terminal and aircraft) or at a place where objects or people move along a common path or in a common direction (e.g., in a single-file configuration or a relatively single-file configuration).

Marano [0053] teaches at step 507, the processor determines a traffic flow direction 416. For example, the processor may receive a signal from the first camera 402 indicating that the first camera 402 is located on an end of a jetway that is away from an airport terminal and signal from the second camera 404 indicating that the second camera 404 is located on an end of the jetway that is closer to the airport terminal compared to the first camera 402.

Claim 14. Marano and Hitoshi further teaches wherein the set of actions further comprises at least one of sending a message, generating an alert, creating a log entry with the set of the human beings, indicating ready for departure, indicating not ready for departure, indicating the presence of an object left behind by the passenger, indicating the passenger present on the aircraft is inconsistent with a passenger log for the aircraft, indicating the presence of an unidentified object on the aircraft, determining whether a human being is restricted from flying on the aircraft, indicating the presence of an animal in the aircraft, indicating when a number of pieces of luggage exceed a storage capacity of an overhead bin and under-seat storage in a passenger cabin, alerting a pilot, alerting a flight attendant, alerting a gate attendant, preventing an aircraft engine start, preventing closing of an aircraft door for the aircraft, indicating the object left behind in a cargo hold by aircraft personnel, or performing a cross-check of passenger count during an emergency egress of the aircraft.  Marano [0022] teaches the images may be used for detecting people or objects and counting people or objects that move along a direction of traffic flow of the people or objects. In some embodiments, the one or more image capturing devices 116 may be included as at least a part of one of the other devices 106, 108, 112, or 114. The other devices 106, 108, 112, or 114 may be used for monitoring information received from the one or more image capturing devices 116, or from the server(s) 104. For example, the tablet computer 114 may be used by transit personnel to view images taken by the one or more image capturing devices 116, and receive notifications regarding the images, such as if all passengers have boarded or exited an aircraft. 

Hitoshi [page 2] teaches the detection area is a closed area having an entrance and a boarding gate as an exit. An information reading device is installed at the entrance of the detection area, and a plurality of passenger detection devices are installed in the detection area. When the passenger enters the detection area, the information reading means of the information reading device reads boarding pass information including information on the transportation means from the boarding pass, and the reading camera of the information reading device takes an appearance image of the passenger. Information acquired by the information reading device is registered in the passenger database. When detecting a specific passenger, first, the central processing unit extracts information on the transportation means on which the specific passenger is boarded from the passenger database, and extracts operation information about the extracted transportation means from the operation database…

Hitoshi [page 3] teaches the present invention stores boarding pass information necessary for passenger detection and initial feature data obtained from the passenger appearance image in the passenger database, so that the database is compared with the case where the position of the passenger is sequentially registered in the database. Capacity can be reduced.Further, according to the present invention, there is provided an apparatus for detecting a passenger from a plurality of passenger detection devices based on information on transportation means included in boarding pass information and operation information on transportation means registered in the operation database. Since the selection is made, passengers can be found efficiently.

Claim 15. Marano further teaches wherein the set of objects is selected from at least one of a piece of luggage, a backpack, a rolling suitcase, a bag, a box, a bottle, a 48Docket No. 19-1985-US-NP purse, a suitcase, a duffel bag, a wallet, a belt, or an animal.  Marano [0045] teaches the line 410 includes one or more objects each having an object type. For example, the line 410 may include one or more people, one or more large pieces of luggage (e.g., a suitcase, a wheeled suitcase, a hanging-clothes bag), one or more small pieces of luggage (e.g., a backpack, a large briefcase), one or more handbags (e.g., a purse, a small briefcase), or the like. People may be a first object type. Large pieces of luggage or large luggage may a second object type. Small pieces of luggage or small luggage may be a third object type. Hand bags may be a fourth object type. Objects such as people and luggage may move along the line 410 in a direction 416 from the second end 414 towards the first end 412. As described herein, the first camera 402 and the second camera 404 may capture images of the line 410 including image of the objects within the line 410 for object detection and recording.

Claim 16. Marano further teaches wherein the sensor system comprises at least of a visible light camera, an infrared sensor (IR), a panchromatic camera, a terahertz camera, an x-ray system, a thermal infrared (IR) sensor, or a light detection and ranging (LiDAR) system.  Marano [0086] teaches the input/output devices 825 may, in some embodiments, include one or more display terminals, keyboards, keypads, touchpads, scanning devices, voice, or optical recognition devices, or any other devices suitable for entering or accessing data by one or more the computer systems 800. Further, various other sensors may be included in the I/O devices 825, such as imaging sensors, barometers, altimeters, LIDAR, or any suitable environmental sensor.

Claim 17. It differs from claim 1 in that it is a method for monitoring a platform instead of traffic for an aircraft as recited in claim 1. Therefore claim 17 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 

Claim 18. It differs from claim 2 in that it is a method for monitoring a platform instead of traffic for an aircraft as recited in claim 1. Therefore claim 18 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 

Claim 19. It differs from claim 3 in that it is a method for monitoring a platform instead of traffic for an aircraft as recited in claim 2. Therefore claim 19 has been analyzed and reviewed in the same way as claim 2. See the above analysis. 

Claim 20. It differs from claim 4 in that it is a method for monitoring a platform instead of traffic for an aircraft as recited in claim 4. Therefore claim 20 has been analyzed and reviewed in the same way as claim 3. See the above analysis. 

Claim 23. Marano further teaches wherein the platform is selected from a group comprising a mobile platform, a stationary platform, a land-based structure, an aquatic- based structure, a space-based structure, an aircraft, an airplane, a commercial aircraft, commercial airplane, a rotorcraft, a tilt-rotor aircraft, a tilt-wing aircraft, a vertical takeoff and landing aircraft, a surface ship, a tank, a personnel carrier, a train, a spacecraft, a space station, a satellite, a submarine, an automobile, a power plant, a bridge, a dam, a house, a manufacturing facility, and a building.  Marano [0022] teaches the images may be used for detecting people or objects and counting people or objects that move along a direction of traffic flow of the people or objects. In some embodiments, the one or more image capturing devices 116 may be included as at least a part of one of the other devices 106, 108, 112, or 114. The other devices 106, 108, 112, or 114 may be used for monitoring information received from the one or more image capturing devices 116, or from the server(s) 104. For example, the tablet computer 114 may be used by transit personnel to view images taken by the one or more image capturing devices 116, and receive notifications regarding the images, such as if all passengers have boarded or exited an aircraft. Providing the total count of objects of a first object type (e.g., people) may help determine how many objects of the same object type (e.g., people) have exited from or entered into a room such as a theatre, conference hall, or stadium.

Marano [0066] teaches At step 517, the processor generates for display on a display screen a current accumulated count from the first object type queue and a current accumulated count from the second object type queue. For example, the processor may have identified a plurality of images of different objects of the first object type (e.g., people) in images of the first set of one or more images, assigned a different tag to each object of the first object type, and recorded each object of the first object type (or tag assigned to each object of the first object type) as a single increment count in a queue associated with the first object type. .... Providing the total count of objects of a first object type (e.g., people) may help determine how many objects of the same object type (e.g., people) have exited from or entered on to a transport vehicle such as a buss, a train, or an aircraft…

Claim 24. It differs from claim 1 in that it is an aircraft monitoring system performing the method of claim 1. Therefore claim 24 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 

Claim 25. It differs from claim 2 in that it is an aircraft monitoring system performing the method of claim 2. Therefore claim 25 has been analyzed and reviewed in the same way as claim 2. See the above analysis. 

Claim 26. It differs from claim 3 in that it is an aircraft monitoring system performing the method of claim 3. Therefore claim 26 has been analyzed and reviewed in the same way as claim 3. See the above analysis. 

Claim 27. It differs from claim 4 in that it is an aircraft monitoring system performing the method of claim 4. Therefore claim 27 has been analyzed and reviewed in the same way as claim 4. See the above analysis. 

Claim 30. Marano further teaches further comprising: determining, by the computer system, a set of identities for the set of the human beings in the images based at least on one of a type of motion identified for objects in the images, object features, or template comparison.  Marano [0062] teaches at step 515, the processor records the object of the first object type as a single incremented count in a first object type queue and records the object of the second object type as a single incremented count in a second object type queue. For example, upon detecting an image of a first object of a first object type (e.g., a person) in a first image of the first set of one or more images, the processor may assign a first tag (such as an anonymous tag) or a unique identification ( ID) (such as a unique anonymous ID) to the image of the first object of the first object type in the first image of the first set of images. The processor may associate one or more pixels with the first object of the first object type in the first image. When the processor receives a second image of the first set of one or more images, the processor may identify an image of the first object of the first object type in the second image of the first set of one or more images based on the previously assigned pixels from the first image and assign the same first tag to the image of the first object of the first object type in the second image of the first set of one or more images. For example, the processor may determine that one or more other objects in the second image may have shifted occupied pixels a same or similar amount of pixels in a same or similar direction between the first image and the second image. The processor may compare the shift in occupied pixels of the one or more objects between the first image and the second image and map an object in the second image to the first object of the first object type in the first image based on the shift. The processor may assign the same tag or unique ID to the first object of the first object type in the second image of the first set of one or more images based on mapping the first object in the second image to the first object in the first image.

Marano [0066] teaches At step 517, the processor generates for display on a display screen a current accumulated count from the first object type queue and a current accumulated count from the second object type queue. For example, the processor may have identified a plurality of images of different objects of the first object type (e.g., people) in images of the first set of one or more images, assigned a different tag to each object of the first object type, and recorded each object of the first object type (or tag assigned to each object of the first object type) as a single increment count in a queue associated with the first object type. .... Providing the total count of objects of a first object type (e.g., people) may help determine how many objects of the same object type (e.g., people) have exited from or entered on to a transport vehicle such as a buss, a train, or an aircraft…

Marano [0067] teaches as another example, the processor may have identified a plurality of images of different objects of the second object type (e.g., suitcases) in images of the second set of one or more images, assigned a different tag to each object of the second object type, and recorded each object of the second object type (or tag assigned to each object of the second object type) as a single increment count in a queue associated with the second object type.

Claim 32. Marano further teaches wherein identifying, by the computer system, the set of the human beings in the images comprises: identifying a number of passengers from the set of the human beings. Marano [0062] teaches at step 515, the processor records the object of the first object type as a single incremented count in a first object type queue and records the object of the second object type as a single incremented count in a second object type queue. For example, upon detecting an image of a first object of a first object type (e.g., a person) in a first image of the first set of one or more images, the processor may assign a first tag (such as an anonymous tag) or a unique identification ( ID) (such as a unique anonymous ID) to the image of the first object of the first object type in the first image of the first set of images. The processor may associate one or more pixels with the first object of the first object type in the first image. When the processor receives a second image of the first set of one or more images, the processor may identify an image of the first object of the first object type in the second image of the first set of one or more images based on the previously assigned pixels from the first image and assign the same first tag to the image of the first object of the first object type in the second image of the first set of one or more images. For example, the processor may determine that one or more other objects in the second image may have shifted occupied pixels a same or similar amount of pixels in a same or similar direction between the first image and the second image. The processor may compare the shift in occupied pixels of the one or more objects between the first image and the second image and map an object in the second image to the first object of the first object type in the first image based on the shift. The processor may assign the same tag or unique ID to the first object of the first object type in the second image of the first set of one or more images based on mapping the first object in the second image to the first object in the first image.

Marano [0066] teaches At step 517, the processor generates for display on a display screen a current accumulated count from the first object type queue and a current accumulated count from the second object type queue. For example, the processor may have identified a plurality of images of different objects of the first object type (e.g., people) in images of the first set of one or more images, assigned a different tag to each object of the first object type, and recorded each object of the first object type (or tag assigned to each object of the first object type) as a single increment count in a queue associated with the first object type. .... Providing the total count of objects of a first object type (e.g., people) may help determine how many objects of the same object type (e.g., people) have exited from or entered on to a transport vehicle such as a buss, a train, or an aircraft…

Marano [0067] teaches as another example, the processor may have identified a plurality of images of different objects of the second object type (e.g., suitcases) in images of the second set of one or more images, assigned a different tag to each object of the second object type, and recorded each object of the second object type (or tag assigned to each object of the second object type) as a single increment count in a queue associated with the second object type.

Claim 33. Marano further teaches wherein identifying, by the computer system, the set of the human beings in the images comprises: determining a set of identities for the of the human beings.  Marano [0062] teaches at step 515, the processor records the object of the first object type as a single incremented count in a first object type queue and records the object of the second object type as a single incremented count in a second object type queue. For example, upon detecting an image of a first object of a first object type (e.g., a person) in a first image of the first set of one or more images, the processor may assign a first tag (such as an anonymous tag) or a unique identification ( ID) (such as a unique anonymous ID) to the image of the first object of the first object type in the first image of the first set of images. The processor may associate one or more pixels with the first object of the first object type in the first image. When the processor receives a second image of the first set of one or more images, the processor may identify an image of the first object of the first object type in the second image of the first set of one or more images based on the previously assigned pixels from the first image and assign the same first tag to the image of the first object of the first object type in the second image of the first set of one or more images. For example, the processor may determine that one or more other objects in the second image may have shifted occupied pixels a same or similar amount of pixels in a same or similar direction between the first image and the second image. The processor may compare the shift in occupied pixels of the one or more objects between the first image and the second image and map an object in the second image to the first object of the first object type in the first image based on the shift. The processor may assign the same tag or unique ID to the first object of the first object type in the second image of the first set of one or more images based on mapping the first object in the second image to the first object in the first image.

Marano [0066] teaches At step 517, the processor generates for display on a display screen a current accumulated count from the first object type queue and a current accumulated count from the second object type queue. For example, the processor may have identified a plurality of images of different objects of the first object type (e.g., people) in images of the first set of one or more images, assigned a different tag to each object of the first object type, and recorded each object of the first object type (or tag assigned to each object of the first object type) as a single increment count in a queue associated with the first object type. .... Providing the total count of objects of a first object type (e.g., people) may help determine how many objects of the same object type (e.g., people) have exited from or entered on to a transport vehicle such as a buss, a train, or an aircraft…

Marano [0067] teaches as another example, the processor may have identified a plurality of images of different objects of the second object type (e.g., suitcases) in images of the second set of one or more images, assigned a different tag to each object of the second object type, and recorded each object of the second object type (or tag assigned to each object of the second object type) as a single increment count in a queue associated with the second object type.

Claim 34. Marano further teaches wherein determining, by the computer system, the count of the human beings in the aircraft based on the movement determined for the set of the human beings comprises: determining, by the computer system, the count of the human beings in the aircraft based on the movement determined for the set of the human beings after at least one of boarding the aircraft, deplaning the aircraft, closing an aircraft door after deplaning, leaving a departure gate, performing a partial deboarding of the aircraft, taking off, or landing. Marano [0022] teaches the images may be used for detecting people or objects and counting people or objects that move along a direction of traffic flow of the people or objects. In some embodiments, the one or more image capturing devices 116 may be included as at least a part of one of the other devices 106, 108, 112, or 114. The other devices 106, 108, 112, or 114 may be used for monitoring information received from the one or more image capturing devices 116, or from the server(s) 104. For example, the tablet computer 114 may be used by transit personnel to view images taken by the one or more image capturing devices 116, and receive notifications regarding the images, such as if all passengers have boarded or exited an aircraft. 

Marano [0066] teaches at step 517, the processor generates for display on a display screen a current accumulated count from the first object type queue and a current accumulated count from the second object type queue. For example, the processor may have identified a plurality of images of different objects of the first object type (e.g., people) in images of the first set of one or more images, assigned a different tag to each object of the first object type, and recorded each object of the first object type (or tag assigned to each object of the first object type) as a single increment count in a queue associated with the first object type. When, for example, the processor stops receiving images of the first set of one or more images (e.g., from the first camera 402) or after a period of time from when the processor began receiving images of the first set of one or more images (e.g., from the first camera 402), the processor may transmit the total count of objects of the first object type recorded in the queue associated with the first object type to the electronic device 408 for display and reporting. Providing the total count of objects of a first object type (e.g., people) may help determine how many objects of the same object type (e.g., people) have exited from or entered on to a transport vehicle such as a buss, a train, or an aircraft.

Claim 35. Marano further teaches wherein determining, by the computer system, how many of the objects are in the aircraft based on the movement determined for the set of objects comprises: determining, by the computer system, how many of the objects are in the aircraft based on the movement determined for the set of objects after at least one of boarding the aircraft, deplaning the aircraft, closing an aircraft door after deplaning, leaving a departure gate, 53Docket No. 19-1985-US-NP performing a partial deboarding of the aircraft, taking off, or landing. Marano [0022] teaches the images may be used for detecting people or objects and counting people or objects that move along a direction of traffic flow of the people or objects. In some embodiments, the one or more image capturing devices 116 may be included as at least a part of one of the other devices 106, 108, 112, or 114. The other devices 106, 108, 112, or 114 may be used for monitoring information received from the one or more image capturing devices 116, or from the server(s) 104. For example, the tablet computer 114 may be used by transit personnel to view images taken by the one or more image capturing devices 116, and receive notifications regarding the images, such as if all passengers have boarded or exited an aircraft.

Marano [0066] teaches at step 517, the processor generates for display on a display screen a current accumulated count from the first object type queue and a current accumulated count from the second object type queue. For example, the processor may have identified a plurality of images of different objects of the first object type (e.g., people) in images of the first set of one or more images, assigned a different tag to each object of the first object type, and recorded each object of the first object type (or tag assigned to each object of the first object type) as a single increment count in a queue associated with the first object type. When, for example, the processor stops receiving images of the first set of one or more images (e.g., from the first camera 402) or after a period of time from when the processor began receiving images of the first set of one or more images (e.g., from the first camera 402), the processor may transmit the total count of objects of the first object type recorded in the queue associated with the first object type to the electronic device 408 for display and reporting. Providing the total count of objects of a first object type (e.g., people) may help determine how many objects of the same object type (e.g., people) have exited from or entered on to a transport vehicle such as a buss, a train, or an aircraft.

Claim 36. Marano further teaches wherein the sensor system comprises sensors located in at least one of a passenger cabin, an aircraft doorway, a bulkhead, a sidewall of the aircraft, a jetway, a floor of the aircraft, a galley, a lavatory, a passenger comfort unit, a passenger boarding bridge doorway, a gate at an airport, a jet bridge, or a passenger boarding bridge.  Marano [0042] teaches the first camera 402 and the second camera 404 may be positioned a predetermined distance apart from each other. For example, the first camera 402 and the second camera 404 may be positioned within a corridor (e.g., a jetway between an airport terminal and aircraft) or at a place where objects or people move along a common path or in a common direction (e.g., in a single-file configuration or a relatively single-file configuration).

Marano [0053] teaches at step 507, the processor determines a traffic flow direction 416. For example, the processor may receive a signal from the first camera 402 indicating that the first camera 402 is located on an end of a jetway that is away from an airport terminal and signal from the second camera 404 indicating that the second camera 404 is located on an end of the jetway that is closer to the airport terminal compared to the first camera 402.

Claim 37. Marano and Hitoshi further teaches wherein the set of actions further comprises at least one of sending a message, generating an alert, creating a log entry with the set of the human beings, indicating ready for departure, indicating not ready for departure, indicating a missing passenger, indicating a presence of a passenger in the aircraft, indicating the presence of an object left behind by the passenger, indicating the passenger present on the aircraft is inconsistent with a passenger log for the aircraft, indicating the presence of an unidentified object on the aircraft, determining whether a human being is restricted from flying on the aircraft, indicating the presence of an animal in the aircraft, indicating when a number of pieces of luggage exceed a storage capacity of an overhead bin and under- seat storage in a passenger cabin, alerting a pilot, alerting a flight attendant, alerting a gate attendant, preventing an aircraft engine start, preventing closing of an aircraft door for the aircraft, indicating the object left behind in a cargo hold by aircraft personnel, or performing a cross-check of a passenger count during an emergency egress of the aircraft.  Marano [0022] teaches the images may be used for detecting people or objects and counting people or objects that move along a direction of traffic flow of the people or objects. In some embodiments, the one or more image capturing devices 116 may be included as at least a part of one of the other devices 106, 108, 112, or 114. The other devices 106, 108, 112, or 114 may be used for monitoring information received from the one or more image capturing devices 116, or from the server(s) 104. For example, the tablet computer 114 may be used by transit personnel to view images taken by the one or more image capturing devices 116, and receive notifications regarding the images, such as if all passengers have boarded or exited an aircraft.

Hitoshi [page 2] teaches the detection area is a closed area having an entrance and a boarding gate as an exit. An information reading device is installed at the entrance of the detection area, and a plurality of passenger detection devices are installed in the detection area. When the passenger enters the detection area, the information reading means of the information reading device reads boarding pass information including information on the transportation means from the boarding pass, and the reading camera of the information reading device takes an appearance image of the passenger. Information acquired by the information reading device is registered in the passenger database. When detecting a specific passenger, first, the central processing unit extracts information on the transportation means on which the specific passenger is boarded from the passenger database, and extracts operation information about the extracted transportation means from the operation database…

Hitoshi [page 3] teaches the present invention stores boarding pass information necessary for passenger detection and initial feature data obtained from the passenger appearance image in the passenger database, so that the database is compared with the case where the position of the passenger is sequentially registered in the database. Capacity can be reduced.Further, according to the present invention, there is provided an apparatus for detecting a passenger from a plurality of passenger detection devices based on information on transportation means included in boarding pass information and operation information on transportation means registered in the operation database. Since the selection is made, passengers can be found efficiently.

Claim 38. Marano further teaches wherein the set of objects is selected from at least one of a piece of luggage, a backpack, a rolling suitcase, a bag, a box, a bottle, a purse, a suitcase, a duffel bag, a wallet, a belt, or an animal. Marano [0045] teaches the line 410 includes one or more objects each having an object type. For example, the line 410 may include one or more people, one or more large pieces of luggage (e.g., a suitcase, a wheeled suitcase, a hanging-clothes bag), one or more small pieces of luggage (e.g., a backpack, a large briefcase), one or more handbags (e.g., a purse, a small briefcase), or the like. People may be a first object type. Large pieces of luggage or large luggage may a second object type. Small pieces of luggage or small luggage may be a third object type. Hand bags may be a fourth object type. Objects such as people and luggage may move along the line 410 in a direction 416 from the second end 414 towards the first end 412. As described herein, the first camera 402 and the second camera 404 may capture images of the line 410 including image of the objects within the line 410 for object detection and recording

Claim 39. Marano further teaches wherein the sensor system comprises at least one of a visible light camera, an infrared (IR) sensor, a panchromatic camera, a terahertz camera, an x-ray system, a thermal infrared (IR) sensor, or a light detection and ranging (LiDAR) system.  Marano [0086] teaches the input/output devices 825 may, in some embodiments, include one or more display terminals, keyboards, keypads, touchpads, scanning devices, voice, or optical recognition devices, or any other devices suitable for entering or accessing data by one or more the computer systems 800. Further, various other sensors may be included in the I/O devices 825, such as imaging sensors, barometers, altimeters, LIDAR, or any suitable environmental sensor.

Claim 40. It differs from claim 17 in that it is a platform monitoring system performing the method of claim 17. Therefore claim 40 has been analyzed and reviewed in the same way as claim 17. See the above analysis. 

Claim 41. It differs from claim 18 in that it is a platform monitoring system performing the method of claim 18. Therefore claim 40 has been analyzed and reviewed in the same way as claim 18. See the above analysis. 

Claim 42. It differs from claim 19 in that it is a platform monitoring system performing the method of claim 19. Therefore claim 42 has been analyzed and reviewed in the same way as claim 19. See the above analysis. 

Claim 43. It differs from claim 20 in that it is a platform monitoring system performing the method of claim 20. Therefore claim 43 has been analyzed and reviewed in the same way as claim 20. See the above analysis. 

Claim 44. It differs from claim 21 in that it is a platform monitoring system performing the method of claim 21. Therefore claim 44 has been analyzed and reviewed in the same way as claim 21. See the above analysis. 

Claim 45. It differs from claim 22 in that it is a platform monitoring system performing the method of claim 22. Therefore claim 45 has been analyzed and reviewed in the same way as claim 22. See the above analysis. 

Claim 46. It differs from claim 22 in that it is a platform monitoring system performing the method of claim 22. Therefore claim 46 has been analyzed and reviewed in the same way as claim 22. See the above analysis. 

Claim 47. It differs from claim 1 in that it is a computer program product for monitoring an aircraft performing the method of claim 1. Therefore claim 47 has been analyzed and reviewed in the same way as claim 1. See the above analysis.

Claims 5-6, 8, 21-22,  28-29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0377959 A1 to Marano et al., hereinafter, “Marano” in view of JP 2014186650 A to Hitoshi et al., hereinafter, “Hitoshi” and in further view of US 10453197 B1 to Cholakkal et al., hereinafter, “Cholakkal”.
Claim 5. While Hitoshi is silent of claim 5, Marano, further teaches the method of claim 2 further comprising: determining, by the computer system, whether a restricted item is present in the set of objects.  Marano [0045] teaches the line 410 includes one or more objects each having an object type. For example, the line 410 may include one or more people, one or more large pieces of luggage (e.g., a suitcase, a wheeled suitcase, a hanging-clothes bag), one or more small pieces of luggage (e.g., a backpack, a large briefcase), one or more handbags (e.g., a purse, a small briefcase), or the like. People may be a first object type. Large pieces of luggage or large luggage may a second object type. Small pieces of luggage or small luggage may be a third object type. Hand bags may be a fourth object type. Objects such as people and luggage may move along the line 410 in a direction 416 from the second end 414 towards the first end 412. As described herein, the first camera 402 and the second camera 404 may capture images of the line 410 including image of the objects within the line 410 for object detection and recording.

While Marano teaches object detection, it fails to explicitly teach whether a restricted item is present in the set of objects. Cholakkal, in the field of using computer vision (artificial intelligence) for object detection and classification teaches [col. 1, lines 7-12] teaches this disclosure is related to improved techniques for performing computer vision functions and, more particularly, to techniques that utilize trained neural networks and artificial intelligence (AI) algorithms to perform object counting, instance segmentation, and other computer vision functions.

Cholakkal [col. 1, lines 18-21] teaches common object counting, also referred to as generic object counting, generally refers to computer vision functions associated with accurately predicting the number of different object category instances present in an image.

Cholakkal [col. 3, lines 22-50] teaches one useful application of these technologies is in the context of computer vision, which can be applied across a wide variety of different applications. For example, the technologies disclosed herein may be integrated into any application, device, or system that can benefit from object counting, classification, and/or segmentation. Another useful application of these technologies is in the context of surveillance systems. For example, integrating these technologies into a surveillance system or application would permit the surveillance system to quickly determine the number and locations of individuals or objects (e.g., weapons or bags) that are present in an image. Another useful application of these technologies is in the context of automated vehicles. For example, the technologies disclosed herein can be integrated into land-based vehicles (e.g., cars, trucks, etc.), water-based vehicles (e.g., boats, ships, submersibles, etc.), and/or air-based vehicles (e.g., drones, airplanes, aircrafts, etc.)…

Cholakkal [col. 6, lines 33-50] teaches the images 130 received by the computer vision system 150 can be captured by any type of camera device. The camera devices can include any devices that include an imaging sensor, camera or optical device. For example, the camera devices may represent still image cameras, video cameras, and/or other devices that include image/video sensors. The camera devices can also devices that include imaging sensors, cameras or optical devices and which are capable of performing other functions unrelated to capturing images. For example, the camera devices can include mobile devices (e.g., smart phones or cell phones), tablet devices, computing devices, desktop computers, etc. The camera devices can be equipped with analog-to-digital (A/D) converters and/or digital-to-analog (D/A) converters based on the configuration or design of the camera devices. In certain embodiments, the computing devices 110 shown in FIG. 1 can include any of the aforementioned camera devices, or other types of camera devices.

Cholakkal [col. 6, lines 51-67] teaches the images 130 provided to the computer vision system 150 can correspond to any type of scene. In certain embodiments, some or all of the images 130 provided to the computer vision system 150 can include images 130 that depict natural scenes and/or surveillance scenes. These scenes may represent any indoor and/or outdoor environment. Examples of such scenes for indoor environments can include rooms or locations included inside of enclosed structures (e.g., houses, restaurants, offices, manufacturing plants, residential buildings, commercial buildings, industrial buildings, garages, sheds, etc.). Examples of outdoor scenes can include any locations or environments that are outside of an enclosed structure (e.g., parks, streets, landmarks, yards, playgrounds, beaches, forests, etc.). The images 130 can also correspond to "non-natural scenes." Examples of non-natural scenes may include images 130 that have been altered (e.g., using image editing software) or scenes that have been staged (e.g., to display an object or person in front of a background with having a particular color).

Cholakkal also teaches object counting to be applied to surveillance systems on aircraft. Therefore it would have been obvious to one or ordinary skill in the art at the time of the invention to modify Marano teaching of object detection with Cholakkal teaching of whether a restricted item is present in the set of objects because it allows improved techniques for performing computer vision functions including, but not limited to, object counting and instance segmentation. (Cholakkal [col.2, lines 25-44])

Claim 6. Marano further teaches wherein determining, by the computer system, whether the restricted item is present in the set of objects comprises: analyzing, by the computer system, a group of the images generated by at least one of a panchromatic camera, a terahertz camera, a millimeter wave scanner, an infrared (IR) camera, or an x-ray system.  Marano [0086] teaches the input/output devices 825 may, in some embodiments, include one or more display terminals, keyboards, keypads, touchpads, scanning devices, voice, or optical recognition devices, or any other devices suitable for entering or accessing data by one or more the computer systems 800. Further, various other sensors may be included in the I/O devices 825, such as imaging sensors, barometers, altimeters, LIDAR, or any suitable environmental sensor.

Claim 8. Cholakkal  further teaches wherein identifying, by the computer system, the set of the human beings in the images comprises: identifying, by the computer system, the set of the human beings in the images using an artificial intelligence system. Cholakkal [col. 1, lines 7-12] teaches this disclosure is related to improved techniques for performing computer vision functions and, more particularly, to techniques that utilize trained neural networks and artificial intelligence (AI) algorithms to perform object counting, instance segmentation, and other computer vision functions.

Cholakkal [col. 1, lines 18-21] teaches common object counting, also referred to as generic object counting, generally refers to computer vision functions associated with accurately predicting the number of different object category instances present in an image.

Cholakkal [col. 3, lines 22-50] teaches one useful application of these technologies is in the context of computer vision, which can be applied across a wide variety of different applications. For example, the technologies disclosed herein may be integrated into any application, device, or system that can benefit from object counting, classification, and/or segmentation. Another useful application of these technologies is in the context of surveillance systems. For example, integrating these technologies into a surveillance system or application would permit the surveillance system to quickly determine the number and locations of individuals or objects (e.g., weapons or bags) that are present in an image. Another useful application of these technologies is in the context of automated vehicles. For example, the technologies disclosed herein can be integrated into land-based vehicles (e.g., cars, trucks, etc.), water-based vehicles (e.g., boats, ships, submersibles, etc.), and/or air-based vehicles (e.g., drones, airplanes, aircrafts, etc.)…

Cholakkal [col. 6, lines 51-67] teaches the images 130 provided to the computer vision system 150 can correspond to any type of scene. In certain embodiments, some or all of the images 130 provided to the computer vision system 150 can include images 130 that depict natural scenes and/or surveillance scenes. These scenes may represent any indoor and/or outdoor environment. Examples of such scenes for indoor environments can include rooms or locations included inside of enclosed structures (e.g., houses, restaurants, offices, manufacturing plants, residential buildings, commercial buildings, industrial buildings, garages, sheds, etc.). Examples of outdoor scenes can include any locations or environments that are outside of an enclosed structure (e.g., parks, streets, landmarks, yards, playgrounds, beaches, forests, etc.). The images 130 can also correspond to "non-natural scenes." Examples of non-natural scenes may include images 130 that have been altered (e.g., using image editing software) or scenes that have been staged (e.g., to display an object or person in front of a background with having a particular color).

Claim 21. It differs from claim 5 in that it is a method for monitoring a platform instead of traffic for an aircraft as recited in claim 5. Therefore claim 21 has been analyzed and reviewed in the same way as claim 5. See the above analysis. 

Claim 22. It differs from claim 6 in that it is a method for monitoring a platform instead of traffic for an aircraft as recited in claim 6. Therefore claim 22 has been analyzed and reviewed in the same way as claim 6. See the above analysis. 

Claim 28. It differs from claim 5 in that it is an aircraft monitoring system performing the method of claim 5. Therefore claim 28 has been analyzed and reviewed in the same way as claim 5. See the above analysis. 

Claim 29. It differs from claim 6 in that it is an aircraft monitoring system performing the method of claim 6. Therefore claim 29 has been analyzed and reviewed in the same way as claim 6. See the above analysis. 

Claim 31. Cholakkal  further teaches wherein identifying, by the computer system, the set of the human beings in the images comprises: identifying, by the computer system, the set of the human beings in the images using an artificial intelligence system. Cholakkal [col. 1, lines 7-12] teaches this disclosure is related to improved techniques for performing computer vision functions and, more particularly, to techniques that utilize trained neural networks and artificial intelligence (AI) algorithms to perform object counting, instance segmentation, and other computer vision functions.

Cholakkal [col. 1, lines 18-21] teaches common object counting, also referred to as generic object counting, generally refers to computer vision functions associated with accurately predicting the number of different object category instances present in an image.

Cholakkal [col. 3, lines 22-50] teaches one useful application of these technologies is in the context of computer vision, which can be applied across a wide variety of different applications. For example, the technologies disclosed herein may be integrated into any application, device, or system that can benefit from object counting, classification, and/or segmentation. Another useful application of these technologies is in the context of surveillance systems. For example, integrating these technologies into a surveillance system or application would permit the surveillance system to quickly determine the number and locations of individuals or objects (e.g., weapons or bags) that are present in an image. Another useful application of these technologies is in the context of automated vehicles. For example, the technologies disclosed herein can be integrated into land-based vehicles (e.g., cars, trucks, etc.), water-based vehicles (e.g., boats, ships, submersibles, etc.), and/or air-based vehicles (e.g., drones, airplanes, aircrafts, etc.)…

Cholakkal [col. 6, lines 51-67] teaches the images 130 provided to the computer vision system 150 can correspond to any type of scene. In certain embodiments, some or all of the images 130 provided to the computer vision system 150 can include images 130 that depict natural scenes and/or surveillance scenes. These scenes may represent any indoor and/or outdoor environment. Examples of such scenes for indoor environments can include rooms or locations included inside of enclosed structures (e.g., houses, restaurants, offices, manufacturing plants, residential buildings, commercial buildings, industrial buildings, garages, sheds, etc.). Examples of outdoor scenes can include any locations or environments that are outside of an enclosed structure (e.g., parks, streets, landmarks, yards, playgrounds, beaches, forests, etc.). The images 130 can also correspond to "non-natural scenes." Examples of non-natural scenes may include images 130 that have been altered (e.g., using image editing software) or scenes that have been staged (e.g., to display an object or person in front of a background with having a particular color).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0224843 A1 to Boigas and US 2017/0068863 A1 to Rattner et al., hereinafter, “Rattner”.
Boigas [Abstract] teaches a method for counting people passing through an access passage is based on the acquisition of a video stream by a camera

Boigas [Abstract] teaches a method for counting people passing through an access passage is based on the acquisition of a video stream by a camera. Such a method is particularly adapted to count the passengers entering the cabin of an aircraft during a phase of embarkation or disembarkation.

Boigas [0032] teaches FIG. 2 reproduces several successive images of a video stream, showing the entry of a passenger into the aircraft of FIG. 1

Boigas [0014] teaches the appearance or disappearance of a face or human silhouette may be detected in step /3/ based on a comparison between respective contents of the successive images

Boigas [0015] teaches at least some of the images of the video stream may also be processed in order to link masking or blurring to a location in these images of each face or human silhouette.

Boigas [0036] teaches the passenger 10 appears in the images of a continuous video stream captured by the camera 1.

Boigas [0038] teaches FIG. 2 reproduces four successive images I1, I2, I3 and I4 as captured by the camera 1. In this figure, the horizontal axis which is marked t represents time. The image I1 is captured before the passenger 10 enters the optical field C, the image I2 is captured at the time when he enters the optical field C, the image I3 when the passenger 10 has moved forward into the optical field C, then the image I4 when he enters the cabin 102. 

Boigas [0039] teaches the appearance of the passenger 10 between images I1 and I2 can be detected by comparing the respective contents of the two images, in particular in an area which is limited to the proximity of the right-hand edge of these images. Movement detection can be used, but the combination of movement detection with shape recognition makes it possible to reduce the risk of false detection of a human being.

Boigas [0039] teaches a face or human silhouette recognition which proceeds by searching for characteristic points, may advantageously be implemented on the mobile elements contained in the images, in order to detect the appearance of the passenger 10 in the access passage 103. Software capable of carrying out such face recognition by characteristic points, is known to a person skilled in the art. A counter may then be incremented by one unit, to count the passengers who have passed through the access passage 103 in the direction of the cabin 102.

Boigas [0040] teaches a passenger appears with a direction of movement that is reversed within the optical field C of the camera 1. A detection of the direction of movement of the passenger 10 in successive images of the video stream makes it possible to distinguish between a movement of entry into the aircraft 100 or exit to the outside. In a manner that can be simply implemented, the direction of movement of the passenger 10 can be determined by comparing the positions of mobile elements contained in the images, in particular in proximity to the right-hand edge of these images. The passenger counter can then be incremented by one unit in the case of a movement in the direction of the entry into the aircraft 100, and decremented by one unit in the case of a movement in the direction of the exit to the outside of the aircraft 100.

Boigas [0054] teaches the detection and analysis of the direction of the movements which occur in the optical field C of the camera 1 alone, based on the images that are acquired successively, can be sufficient for counting the people according to the invention.

Boigas [0055] teaches in such cases of cabins with multiple accesses, a camera is arranged at each of the accesses, and the passenger counter, common to all the accesses, is incremented or decremented in accordance with the faces or human silhouettes that are detected in the video stream of all the cameras, and changes in appearance or disappearance that are determined for each of these faces or human silhouettes.

Rattner [0034] teaches in an act 121, processor 110 receives from camera 101, multiple images 127,128 of a scene inside a vehicle's cabin that contains several seats. The multiple images 127,128 are captured by camera 101 at different points in time, of the same scene. The scene may be, for example, in an interior of a cabin of a vehicle (e.g. a bus, an airplane, or a coach of a train) in which the seats are fixedly mounted.

Rattner [0042] teaches a number of people in each frame may be automatically counted by processor 110, e.g. using face detection. More specifically, a set 221 of bounding boxes (also called "set of occupancy" or "occupancy set") is automatically populated in several embodiments, by processor 110 using overlap between a prior image indicative of occupants before the present frame (e.g. no occupants, initially when a vehicle is empty), and a current image indicative of a number of people in the present frame (e.g. one occupant in the vehicle).

Rattner [0074] teaches methods of the type illustrated in FIG. 3C, multiple computer vision approaches are used. Specifically, by training computer 200 to identify seats before counting passengers, a frame of reference is provided, to use two separate computer vision methods to augment each other (e.g. face counter operation 310, followed by seat counter operation 350 of FIG. 3C), without double -counting occupants.

Rattner [0083] teaches List 652 shows a temporal sequence of counts indicative of occupancy, e.g. each number identifies a number of occupants determined based on faces detected in a current frame and faces detected in one or more prior frames

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661